U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 February 11, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 RE: LKCM Funds (the “Trust”) File Nos. 811-08352 and 033-75116 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust hereby submits Post-Effective Amendment No. 32 to the Trust’s Registration Statement for the purpose of adding one new series: the LKCM Small-Mid Cap Equity Fund. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will be effective on May 1, 2011 or as soon as possible thereafter.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz For U.S. Bancorp Fund Services, LLC
